
	
		I
		111th CONGRESS
		1st Session
		H. R. 2371
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Murphy of
			 Connecticut (for himself, Mr. Markey of
			 Massachusetts, and Mr.
			 Welch) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To use tradable greenhouse gas emission allowances under
		  the American Clean Energy and Security Act of 2009 to provide assistance to
		  residential and commercial consumers of home heating oil and propane in
		  reducing the effective costs of such fuels through State programs to deliver
		  cost-effective efficiency programs and other consumer
		  assistance.
	
	
		1.Home heating oil and propane
			 consumers
			(a)DefinitionsFor
			 purposes of this section:
				(1)Carbon
			 contentThe term carbon content means the amount
			 of carbon dioxide that will be emitted as a result of the combustion of a
			 fuel.
				(2)Cost-effectiveThe
			 term cost-effective, with respect to an energy efficiency
			 program or measure, means that the program or measure meets the Total Resource
			 Cost Test, which requires that the net present value of economic benefits over
			 the life of the program or measure, including avoided supply and delivery costs
			 and deferred or avoided investments, is greater than the net present value of
			 the economic costs over the life of the program or measure, including program
			 costs and incremental costs borne by the energy consumer.
				(b)AllocationNot later than September 30 of each of
			 calendar years 2012 through 2030, the Administrator shall distribute among the
			 States, in accordance with this section, 1.5 percent of the emission allowances
			 that the Administrator has established for the year in which such distribution
			 is made (adjusted as necessary to preserve budget neutrality).
			(c)Distribution
			 among StatesThe Administrator shall distribute allowances among
			 the States under this section each year ratably based on the ratio of—
				(1)the carbon content
			 of home heating oil and propane sold to consumers within each State in the
			 preceding year for residential or commercial uses; to
				(2)the carbon content
			 of home heating oil and propane sold to consumers within the United States in
			 the preceding year for residential or commercial uses.
				(d)Sale of
			 allowancesEach State receiving emission allowances under this
			 section shall sell such allowances within 1 year of receipt, either directly or
			 through consignment to the Administrator for auction. Emission allowances
			 distributed under this section that are not sold within 1 year of receipt by a
			 State shall be returned to the Administrator, who shall distribute such
			 allowances to the remaining States ratably in accordance with the formula in
			 subsection (c).
			(e)Use of
			 proceeds
				(1)In
			 generalStates shall use the proceeds from sales of emission
			 allowances distributed under this section exclusively for the benefit of
			 consumers of home heating oil or propane for residential or commercial
			 purposes. Such proceeds shall be used exclusively for—
					(A)cost-effective
			 energy efficiency programs for consumers that use home heating oil or propane
			 for residential or commercial purposes; or
					(B)rebates or other
			 direct financial assistance programs for consumers of home heating oil or
			 propane used for residential or commercial purposes.
					(2)Administration
			 and delivery mechanismsIn administering programs funded under
			 this section, States shall—
					(A)use no less than
			 50 percent of funds provided under this section for cost-effective efficiency
			 programs to reduce consumers’ overall fuel costs;
					(B)use no more than 5
			 percent of funds provided under this section for administrative
			 expenses;
					(C)to the extent
			 practicable, deliver funding under this section through existing energy
			 efficiency and consumer energy assistance programs or delivery mechanisms,
			 including, where appropriate, programs or mechanisms administered by parties
			 other than the State;
					(D)seek to coordinate
			 the administration and delivery of energy efficiency and consumer energy
			 assistance programs funded under this section, with one another and with
			 existing programs for various fuel types, so as to deliver comprehensive,
			 fuel-blind, coordinated programs to consumers; and
					(E)ensure that
			 funding provided under this section does not displace or substitute for
			 existing or alternative sources of funding for energy efficiency and consumer
			 energy assistance programs.
					(f)ReportingEach
			 State receiving emission allowances under this section shall submit to the
			 Administrator, within 12 months of each receipt of such allowances, a report,
			 in accordance with such requirements as the Administrator may prescribe,
			 that—
				(1)describes the
			 State’s use of proceeds of sales of emission allowances distributed under this
			 section, including a description of the energy efficiency and consumer
			 assistance programs funded through such proceeds;
				(2)demonstrates the
			 cost-effectiveness of, and the energy savings achieved by, energy efficiency
			 programs funded through this section; and
				(3)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 the Administrator may promulgate, evaluating the performance of the energy
			 efficiency and consumer assistance programs funded under this section.
				(g)EnforcementIf
			 the Administrator determines that a State is not in compliance with this
			 section, the Administrator may withhold a portion of the allowances, the value
			 of which is equal to up to twice the value of the allowances that the State
			 failed to use in accordance with the requirements of this section, that such
			 State would otherwise be eligible to receive under this section in later years.
			 Allowances withheld pursuant to this subsection shall be distributed among the
			 remaining States ratably in accordance with the formula in subsection
			 (c).
			
